Citation Nr: 1432482	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for varicose veins in the left lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In December 2011, the Board remanded the claim to schedule the Veteran for a new VA examination.  In March 2012, a VA examiner reviewed the claims file, examined the Veteran and provided a medical opinion. The Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, it can be conceded that the Veteran sustained an injury to his lower left leg during service when hit by a 2 x 4 timber.

2.  It is at least as likely as not that the current varicose veins in the Veteran's left lower extremity are etiologically related to the injury to his left leg sustained in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for varicose veins in the left lower extremity have been met.  U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any condition diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the condition was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran asserts that the varicose veins currently in his left lower extremity are related to an in-service injury in 1974 when he was struck in the lower left leg by a 2 x 4 timber while attempting to free a stuck vehicle.  He indicated the abrasion of the leg caused severe compression of a vein and resulted in bleeding, although he did not seek treatment at that time.

The Veteran's service treatment records do not reflect an injury to the left leg which is consistent with the Veteran's statement that he did not seek treatment at the time of the injury.  (Although one notation in the service treatment records in May 1974 appears to refer to a "Leg Nitrogen", it is clear from the context of the note and the one that follows it that the Veteran was being treated with liquid nitrogen ("LN2") for "multiple warts on feet.")  The Veteran contends that he mentioned his injury during his exit physical in May 1974, although the examiner did not recommend any treatment and did not make notation of the injury.  

In 2007, the Veteran's direct supervisor during service provided a statement in support of the claim.  He indicated that the Veteran was, in fact, injured during his tour of duty some time during the early part of 1974 while attempting to help remove a Base Taxi from a ditch.  The supervisor reported that his leg struck a timber and he sustained a vein break.  See July 2007 Statement of P.W.A., Ph.D.

In addition, private treatment records show notations of varicose veins of the left leg from as early as the 1980s.  In particular, a note from the Combined Therapy Program of the Himalayan Institute, dated in September 1983, shows that the Veteran provided a history of "1974-hurt left shin on Board.  Vein got puffy."  Because this history was provided to an examiner over 20 years before the Veteran made his claim for compensation benefits from VA, it adds to the credibility of the Veteran's contention that he injured his left leg in 1974 in service.   

Therefore, resolving any doubt in favor of the Veteran, the Board finds that the Veteran did sustain an injury to his left leg while on active duty.  The remaining question is whether there is a relationship between that injury and the varicose veins in the left lower extremity today.

Post-service private treatment records starting in 1983 show that the Veteran sought treatment for recurring pain in his left lower extremity due to post-traumatic varicose veins.   See Himalayan Institute Records dated 1983 to 1985.

In May 2008, the Veteran's private doctor, Dr. A.M., provided a statement stating: "While I cannot verify that his leg injury did, in fact, occur while he was in the Air Force, the progression of injury involving the varicose vein in his left leg is consistent with what could have originated during his period of service with the U.S. Air Force at U-Tapao, Thailand, 1973-74."

The Veteran was afforded a VA examination in September 2009.  He stated that following service he noted increased torturous vessels, discomfort of the left leg and generalized aching.  The examiner indicated there was evidence of vascular trauma to the left leg; however, she could not state that the varicose veins in the left leg were attributed to the "reported and not well documented injury" described in service without resorting to mere speculation.

In December 2011, the Board remanded the claim for a new examination based on evidence that the injury did occur in service and there was post-service treatment beginning in the early 1980s.  The VA examiner in March 2012 again questioned whether the injury occurred and opined that post-traumatic development of varicose veins could take place in less than 8 or 9 years and varicose veins in general could develop in the absence of trauma.  She also noted the presence of varicose veins in the right leg and seemed to suggest that there was not enough evidence to relate the current varicose veins in the left lower extremity to service; once again, the opinion was speculative.

The Board could remand the claim again because the March 2012 examiner's opinion was inadequate.  However, the Board finds there is sufficient evidence to resolve the benefit of the doubt in the Veteran's favor and grant the claim at this time.

The Board finds there is credible evidence that the Veteran sustained an injury to his left lower extremity during service.  In addition, Dr. A.M.'s statement provides enough medical evidence to conclude that it is at least as likely as not that the injury in service is etiologically related to the varicose veins for which the Veteran has sought continuing post-service treatment since the early 1980s.  Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for varicose veins in the left lower extremity is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for varicose veins in the left lower extremity is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


